 1   Nicholas Ranallo, Attorney at Law (SBN 275016)
 2   2443 Fillmore St., #380-7508
     San Francisco, CA 94115-1814
 3   nick@ranallolawoffice.com
 4   P: (831) 607-9229
     F: (831) 533-5073
                                                                       ISTRIC
 5
                                                                  TES D      TC
     Todd Y. Brandt (TX SB # 24027051) (pro hac vice)           TA
 6




                                                                                               O
     BRANDT LAW FIRM




                                                           S




                                                                                                U
                                                          ED
 7




                                                                                                 RT
     222 North Fredonia St.




                                                      UNIT
                                                                             VED
 8   Longview, Texas 75601                                              APPRO
     Tel: (903) 212-3130




                                                                                                     R NIA
 9   Fax: (903) 753–6761
                                                                                              vila
                                                                                  rd J. D a




                                                      NO
10   Email: tbrandt@thebrandtlawfirm.com                                    dwa
                                                                    Judge E




                                                                                                     FO
                                                        RT




                                                                                                 LI
11   Attorneys for Plaintiff                                   ER       11/26/2018




                                                          H




                                                                                               A
     Secure Cam, LLC                                                N                           C
12                                                                                    F
                                                                        D IS T IC T O
                                                                              R
13
14                             UNITED STATES DISTRICT COURT

15                       NORTHERN DISTRICT OF CALIFORNIA
16
17    SECURE CAM, LLC,                       )
18                                           )    Case No. 5:18-cv-2407 EJD
                   Plaintiff,                )
19                                           )
20    v.                                     )
                                             )    STIPULATION OF DISMISSAL
21    ANVIZ GLOBAL, INC.,                    )    WITHOUT PREJUDICE
22                                           )
                   Defendant.                )
23                                           )
24                                           )
25
           Plaintiff, Secure Cam, LLC hereby gives notice pursuant to Fed. R. Civ. P.
26
27   41(a)(1)(A) that all claims in this action be, and hereby are, dismissed WITHOUT
28
          

     1
     2   PREJUDICE and with all attorneys’ fees, costs of court and expenses borne by the party
     3
         incurring same. Defendant Anviz Global, Inc. has not filed an answer or a motion for
     4
     5   summary judgment.

     6
     7
         Dated: November 26, 2018              Respectfully submitted,
     8
     9
                                               /s/Nicholas Ranallo
    10
                                               Nicholas Ranallo, Attorney at Law
    11                                         (SBN 275016)
                                               2443 Fillmore St., #380-7508
    12
                                               San Francisco, CA 94115-1814
    13                                         nick@ranallolawoffice.com
                                               P: (831) 607-9229
    14
                                               F: (831) 533-5073
    15
                                               /s/ Todd Y. Brandt
    16
                                               Todd Y. Brandt
    17                                         (TX SB # 24027051) (pro hac vice)
                                               BRANDT LAW FIRM
    18
                                               222 North Fredonia St.
    19                                         Longview, Texas 75601
    20
                                               Tel: (903) 212-3130
                                               Fax: (903) 753–6761
    21                                         Email: tbrandt@thebrandtlawfirm.com
    22
                                               Attorneys for Plaintiff Secure Cam, LLC
    23
    24
    25
    26
    27
    28
 
          

     1
     2                             CERTIFICATE OF SERVICE
     3
               I hereby certify that the following counsel of record, who are deemed to have
     4   consented to electronic service are being served this 26th day of November, 2018, with
     5   a copy of this document via the Court’s CM/ECF system per Local Rule CV-5(a)(3).
         Any other counsel of record will be served by electronic mail, facsimile transmission
     6   and/or first class mail on this same date.
     7
     8                                               /s/ Todd Y. Brandt
     9                                               Todd Y. Brandt

    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
 
